Citation Nr: 9924573	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a duodenal ulcer with esophageal reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Mr. [redacted]


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran had confirmed active service from May 
1979 to January 1983, as well as prior active service.

In July 1997, this claim was remanded to the RO for 
clarification of a possible hearing request.  In 
correspondence received by the RO in April 1999, the veteran 
stated that he did not seek a Board hearing, and requested 
that his appeal be considered by the Board.


FINDINGS OF FACT

1.  The veteran's service connected duodenal ulcer with 
esophageal reflux is manifested by gas pain, belching and 
bloating.

2.  The veteran's service connected duodenal ulcer with 
esophageal reflux is not manifested by vomiting or difficulty 
with bowel movements.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for duodenal ulcer with esophageal reflux have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.114, Diagnostic Code 7305 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an initial evaluation in excess of 10 
percent for a duodenal ulcer with esophageal reflux is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been developed to the extent possible, and that the VA 
has fulfilled its duty to assist the veteran.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court, citing the VA's position, held 
that "staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  This is a somewhat different view than that 
found in Francisco, in which the Court held that the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that case, however, an 
increased rating was at issue.  In the claim on appeal, the 
veteran has challenged the adequacy of the initial 
evaluation.

The veteran was scheduled for several VA examinations during 
the pendency of this claim.  While the veteran appeared for 
two examinations, in December 1993 and in April 1996, he did 
not appear for examinations scheduled for July 1996 and for 
May 1997.  Relevant regulatory authority provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied if the 
claim is based upon an increased evaluation.  38 C.F.R. 
§ 3.655 (1998).  Further review of the record reflects that 
an August 1996 supplemental statement of the case informed 
the veteran that he failed to report for the July 1996 
examination.  The cover letter also notes that the veteran's 
representative received a carbon copy of the supplemental 
statement of the case.  A supplemental statement of the case 
dated after the scheduled May 1997 VA examination is not of 
record, reflecting the lack of further evidence to be 
considered by the RO.  The veteran has never provided the RO 
with any explanation for his failure to appear, although the 
record does indicate that he also failed to appear for a May 
1997 VA examination due to incarceration.

In light of the above, the Board rejects the bare contention 
in the representative's December 1998 statement that the 
veteran was unaware of the scheduled examinations and that 
claims file notations that reflect failures to appear are not 
"credible."  In doing so, the Board does find that the 
veteran is sympathetic, as the record reflects that he is 
afflicted with severe schizophrenia.  Nonetheless, the Board 
finds that further development is not warranted.

Information that is available and is substantially 
contemporaneous with the claim includes a July 1993 report 
from St. Luke's Hospital in Chesterfield, Missouri.  That 
report, reflecting an upper GI series, reflects that the 
veteran did not have an active ulcer crater, but did have 
mild deformity of the gastric antrum and duodenal bulb as a 
result of old peptic ulcer disease.  An August 1993 follow-up 
note records the veteran's complaints of stomach growling and 
frequent indigestion.  Later in August 1993, the veteran was 
provided another upper GI series, which, consistent with the 
one performed the month before, noted the presence of 
previous ulcer disease, but did not note any current ulcer 
disease.  

In December 1993, the veteran was provided a VA examination 
as a result of his claim for service connection.  At that 
time the veteran weighed 190 pounds.  The examiner noted that 
this was a large increase over an April 1991 weight of 159 
pounds.  Referencing an August 1993 treatment record, the 
examiner stated that the veteran did not have anemia.  The 
veteran related that he had been given some medication, but 
gave conflicting accounts of current use.  An upper GI was 
performed in conjunction with the examination, which did not 
show that the veteran had an active ulcer.  However, the 
upper GI report did indicate that the veteran had 
gastroesophageal reflux.  In May 1994, the veteran sought 
follow-up treatment for his gastrointestinal complaints, 
again relating complaints of bloating, which was attributable 
to gastritis.

In March 1995, the veteran was afforded a hearing before an 
RO hearing officer.  A review of the hearing transcript 
reflects that as a result of his nonservice-connected 
schizophrenia, he was unable to provide testimony.  
Nonetheless, a friend of the veteran, Mr. [redacted], was 
able to provide testimony on his behalf.  He indicated that 
he and the veteran had lived together as roommates for a 
little over three years, and that he cooked most of the meals 
they ate together.  He testified further that because of the 
veteran's gastrointestinal problems he usually cooked 
seafood, as it was relatively light.  Mr. [redacted] also stated 
that the veteran had lost about five to six pounds over the 
previous month.

In April 1996, the veteran appeared for another VA 
examination.  The veteran related that he was experiencing 
more gas pain, belching and flatus.  The examiner stated that 
the veteran's abdomen was soft, with no tenderness on 
palpation, but with tympany on percussion.  The veteran was 
scheduled for another upper GI, but as noted above, he did 
not appear.

Looking at the above, the Board notes that the objective 
evidence of record indicates that the veteran's service 
connected disability has remained substantially static 
throughout this claim.  In this regard, while the veteran 
related in April 1996 that he was experiencing an increase in 
gas, he also related the same complaint in August 1993.  It 
does not appear from the record that the veteran sought 
anything more than intermittent treatment for his service 
connected duodenal ulcer with esophageal reflux, and that 
most recently, he has not sought treatment.  In this regard, 
the Board finds that the evidence is thus against a 
"staged" rating for the veteran's service connected 
disability, and that a continued rating is most appropriate.

The RO has evaluated the veteran's disability under 
Diagnostic Code 7305, which provides that a 10 percent 
evaluation is warranted for mild symptomatology.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1998).  A 20 percent 
evaluation is warranted when symptoms are moderate, as 
evidenced by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  More severe 
symptomatology, including impairment of health, would 
necessarily warrant even higher evaluations.  Id.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial disability evaluation in excess of the current 10 
percent evaluation.  While the veteran has related the 
presence of gas and its attendant ill effects during the 
course of this claim, the record does not reflect that he has 
sought regular medical treatment for this.  Indeed, he did 
not consistently report the use of medication at the time of 
the December 1993 VA examination.  The veteran has not 
complained of, nor sought treatment for, recurrent vomiting 
or difficulty with bowel movements.  Indeed, there is no 
reference at all to vomiting in the claims file.  Moreover, 
at last count, the veteran weighed over 190 pounds, which 
does not reflect an inability to retain nourishment.  In sum, 
the evidence reflects that the level of disability 
attributable to this disability is, at most, mild, and thus 
the preponderance of the evidence is against a higher 
evaluation.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disability, 
standing alone, has resulted in marked interference with his 
employment (beyond that contemplated by the schedular 
criteria) or necessitated frequent periods of 
hospitalization.  In this respect, while the veteran may in 
fact be unemployable, as evidenced by a December 1985 Social 
Security award letter, the claims file reflects that such is 
the result of severe schizophrenia.  In the absence of such 
factors as marked interference with employment or frequent 
hospitalizations during the course of this claim, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

An initial disability evaluation in excess of 10 percent for 
a duodenal ulcer with esophageal reflux is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

